

 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this "Agreement") is made as of October ___,
2005, between Ventiv Health, Inc., a Delaware corporation (the "Company"), and
     (the "Indemnitee").
 
 
Recitals
 
A.  The Indemnitee is an executive officer of the Company and/or a member of the
Company's Board of Directors (the "Board") and, in such capacity, is performing
valuable services for the Company.
 
B.  The Company has adopted By-Laws, as amended (the "By-Laws"), providing for
indemnification of the directors and officers of the Company in accordance with
Section 145 of the Delaware General Corporation Law (the "DGCL"). The By-Laws
and the DGLC specifically provide that they are not exclusive, and contemplate
that agreements may be entered into between the Company and directors and
officers with respect to indemnification of directors and officers.
 
C.  In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Delaware law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
 
D.  The Company and the Indemnitee further recognize that officers and directors
may be exposed to certain risks including the increased risk of litigation and
other claims being asserted against directors and executive officers of public
companies in today's environment.
 
E.  These factors with respect to the coverage and cost to the Company of D&O
Insurance and issues concerning the scope of indemnity under the DGCL and
By-Laws generally have raised questions concerning the adequacy and reliability
of the protection presently afforded to directors and executive officers.
 
F.  There are at this time no threatened, pending or completed Proceedings (as
defined in this Agreement) known to either the Company or the Indemnitee.
 
G.  In order to address such issues and to further induce the Indemnitee to
serve and continue to serve as an executive officer and/or a member of the
Board, the Company and the Indemnitee desire to enter into this Agreement.
 
 
Statement of Agreement
 
In consideration of the Indemnitee's continued service as an executive officer
and/or a member of the Board after the date of this Agreement, the Company and
the Indemnitee hereby agree as follows:
 
1.  Indemnity of the Indemnitee. (a) Subject only to the limitations set forth
in Section 2 below, the Company shall indemnify the Indemnitee to the full
extent not otherwise prohibited by the DGCL or other applicable law, including
without limitation indemnity,
 
(i) against any and all costs, charges and expenses (including legal, expert,
and other professional fees and expenses paid or payable in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to investigate, defend, be a witness in or participate in
(including on appeal), any Proceeding (defined below), judgments, damages, fines
(including excise taxes with respect to employee benefit plans), penalties
(whether civil, criminal or other), and amounts paid in settlement actually and
reasonably incurred by the Indemnitee (collectively, "Losses"), in connection
with any threatened, pending, or completed claim, demand, action, suit or
proceeding (whether civil, criminal, administrative, arbitrative or other,
whether made pursuant to federal, state or other law, and including, without
limitation, an action by or in the right of the Company and any appeal of or
from any judgment or decision), or any threatened, pending or completed inquiry
or investigation, whether made, instituted or conducted by the Company or any
other person, including any federal, state or other governmental entity, that
the Indemnitee determines might lead to the institution of any such claim,
demand, action, suit or other proceeding (each a "Proceeding"), in any case to
which the Indemnitee is or at any time becomes a party or witness, or is
threatened to be made a party or witness as a result, directly or indirectly, of
(A) serving at any time: (I) as a director, officer, employee, or agent of the
Company; or (II) at the request of the Company as a director, officer, employee,
trustee, fiduciary, manager, member, or agent of a corporation, partnership,
trust, limited liability company, employee benefit plan, or other enterprise or
entity, (B) any actual, alleged or suspected act or failure to act by the
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (A) of this sentence; and (ii) otherwise to the fullest
extent that the Indemnitee may be indemnified by the Company under the
Certificate of Incorporation of the Company, as amended (the "Certificate of
Incorporation"), the By-Laws and the DGCL, including, without limitation, the
non-exclusivity provisions thereof. In addition to any service at the actual
request of the Company, for purposes of this Agreement, Indemnitee will be
deemed to be serving or to have served at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of another entity
or enterprise if Indemnitee is or was serving as a director, officer, employee,
member, manager, trustee or agent of such entity or enterprise and (A) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (B) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate, or (C) the Company or a Controlled Affiliate
directly or indirectly caused or authorized Indemnitee to be nominated, elected,
appointed, designated, employed, engaged or selected to serve in such capacity.
For purposes hereof, "Controlled Affiliate" means any corporation, limited
liability company, partnership, joint venture, trust or other entity or
enterprise, whether or not for profit, that is directly or indirectly controlled
by the Company. For purposes of this definition, "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided that direct or indirect beneficial ownership of capital stock or other
interests in an entity or enterprise entitling the holder to cast 20% or more of
the total number of votes generally entitled to be cast in the election of
directors (or persons performing comparable functions) of such entity or
enterprise will be deemed to constitute control for purposes of this definition.
If the Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Loss, but not for
all of the total amount thereof, the Company will nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled.
 
2.  Limitations on Indemnity. No indemnity pursuant to Section 1 will be paid by
the Company:
 
(a)  Except to the extent that the aggregate amount of Losses to be indemnified
exceed the aggregate amount of such Losses for which the Indemnitee is actually
paid or reimbursed pursuant to directors’ and officers’ liability insurance, if
any, which may be purchased and maintained by the Company or any of its
subsidiaries or pursuant to the Certificate of Incorporation, the By-Laws or
otherwise;
 
(b)  To the extent determined by a court having jurisdiction in the matter, in a
final adjudication from which there is no further right of appeal, that the
Indemnitee actually realized a personal gain or profit to which the Indemnitee
was not legally entitled, including profit from the purchase and sale by the
Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Securities Exchange Act of 1934, as
amended;
 
(c)  On account of the Indemnitee's conduct if it is proven by clear and
convincing evidence in a court of competent jurisdiction that the Indemnitee's
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company, except to the extent such indemnity is
otherwise permitted under the DGCL;
 
(d)  With respect to any remuneration paid to the Indemnitee determined, by a
court having jurisdiction in the matter in a final adjudication from which there
is no further right of appeal, to have been in violation of law;
 
(e)  If it shall have been determined by a court having jurisdiction in the
matter, in a final adjudication from which there is no further right of appeal,
that indemnification is not lawful;
 
(f)  On account of the Indemnitee's conduct to the extent it relates to any
matter that occurred prior to the time such individual became an executive
officer or a director of the Company; provided, however, that this limitation
will not apply to the extent such matter occurred while the Indemnitee was a
director, officer, employee or agent of the Company or its subsidiaries (other
than prior to the time such entity became a subsidiary of the Company); or
 
(g)  No indemnity pursuant to Section 1 shall be paid by the Company with
respect to Proceedings initiated or brought voluntarily by the Indemnitee and
not by way of defense, except pursuant to Section 7 with respect to proceedings
brought to enforce rights or to collect money due under this Agreement;
provided, however, that indemnity may be provided by the Company in specific
cases if (i) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered, (ii) otherwise ordered by the court in
which the Proceeding is brought, or (iii) the Board finds it to be appropriate.
 
In no event will the Company be obligated to indemnify the Indemnitee pursuant
to this Agreement to the extent such indemnification is prohibited by applicable
law. A determination as to whether the Indemnitee will be entitled to
indemnification under Section 1 will be made in accordance with Section 3(a)
hereof.
 
3.  Advancement of Losses. Losses reasonably incurred by the Indemnitee in
connection with any Proceeding will be promptly reimbursed or paid by the
Company as they become due in advance of the final disposition of such
Proceeding under the procedures set forth in Section 3(b) below. The
Indemnitee's right to such advancement is not subject to the satisfaction of any
standard of conduct.
 
4.  Certain Procedures Relating to Indemnification.
 
(a)  For purposes of pursuing the Indemnitee's rights to indemnification under
Section 1 hereof, the Indemnitee shall (i) submit to the Board a sworn statement
of request for indemnification substantially in the form of Exhibit 1 attached
hereto and made a part hereof (the “Request for Indemnification”) averring that
the Indemnitee is entitled to indemnification hereunder; and (ii) present to the
Company reasonable evidence of all amounts for which indemnification is
requested. Without limiting Section 3(c), submission of a Request for
Indemnification to the Board shall create a presumption that the Indemnitee is
entitled to indemnification hereunder, and the Company shall, within 30 calendar
days after submission of the Request for Indemnification, make the payments
requested in the Request for Indemnification to or for the benefit of the
Indemnitee, unless (A) within such 30-calendar-day period the Board shall
resolve by vote of a majority of the Directors at a meeting at which a quorum is
present that the Indemnitee is not entitled to indemnification under Section 1
hereof, (B) such vote shall be based upon clear and convincing evidence
(sufficient to rebut the foregoing presumption), and (C) the Board shall notify
the Indemnitee within such period of such vote, which notice will disclose with
particularity the evidence upon which the vote is based. The foregoing notice
shall be sworn to by all persons who participated in the vote and voted to deny
indemnification. The provisions of this Section 3 are intended to be procedural
only and will not affect the right of the Indemnitee to indemnification under
Section 1 of this Agreement so long as the Indemnitee follows the prescribed
procedure, and any determination by the Board that the Indemnitee is not
entitled to indemnification and any failure to make the payments requested in
the Request for Indemnification will be subject to judicial review by any court
of competent jurisdiction.
 
(b)  For purposes of obtaining payments of Losses in advance of final
disposition pursuant to Section 2, the Indemnitee shall submit to the Company a
sworn request for advancement of Losses substantially in the form of Exhibit 2
attached hereto and made a part hereof (the “Undertaking and Request for
Payment”), averring that the Indemnitee has reasonably incurred or will
reasonably incur actual Losses in defending a Proceeding referred to in Section
1, or pursuant to Section 6 hereof. The Indemnitee shall execute the Undertaking
and Request for Payment by which the Indemnitee undertakes to: (A) repay such
amount if it is ultimately determined that the Indemnitee is not entitled to be
indemnified by the Company under this Agreement or otherwise; and (B) reasonably
cooperate with the Company concerning the Proceeding. In the event that the
Indemnitee executes the Undertaking and Request for Payment, the Losses which
are paid by the Company pursuant thereto will be required to be repaid by the
Indemnitee only if the Indemnitee is required to do so under the terms of the
Undertaking and Request for Payment. Upon receipt of the Undertaking and Request
for Payment, the Company shall thereafter within five business days pay such
Losses of the Indemnitee as are noticed to the Company in reasonable detail
arising out of the matter described in the Undertaking and Request for Payment.
No security will be required in connection with any Undertaking and Request for
Payment.
 
(c) In making any determination under Section 3(a), the Board will presume that
Indemnitee has satisfied the applicable standard of conduct, and the Company may
overcome such presumption only by its adducing clear and convincing evidence to
the contrary. No determination by the Company (including by its Board) that the
Indemnitee has not satisfied any applicable standard of conduct will be a
defense to any Proceeding by the Indemnitee for indemnification or reimbursement
or advance payment of expenses by the Company hereunder or create a presumption
that the Indemnitee has not met any applicable standard of conduct.
 
5.  Continuation of Obligations. All obligations of the Company under this
Agreement will apply retroactively beginning on the date the Indemnitee
commenced as, and will continue during the period that the Indemnitee remains, a
director or executive officer of the Company or is, as described above, a
director, officer, employee, trustee, fiduciary, manager, member, or agent of
another corporation, partnership, limited liability company, trust, employee
benefit plan, or other enterprise and will continue thereafter as long as the
Indemnitee may be subject to any possible claim or any threatened, pending or
completed Proceeding as a result, directly or indirectly, of being such a
director, officer, employee, trustee, fiduciary, manager, member, or agent.
 
6.  Notification and Defense of Claim. Promptly after receipt by the Indemnitee
of notice of the commencement of any Proceeding, if a claim is to be made
against the Company under this Agreement, the Indemnitee shall notify the
Company of the commencement thereof, but the delay or omission to so notify the
Company will not relieve the Company from any liability which it may have to the
Indemnitee under this Agreement, except to the extent the Company is materially
prejudiced by such delay or omission. With respect to any such Proceeding of
which the Indemnitee notifies the Company of the commencement:
 
(a)  The Company will be entitled to participate therein at its own expense;
 
(b)  The Company will be entitled to assume the defense thereof, jointly with
any other indemnifying party similarly notified, with counsel selected by the
Company and approved by the Indemnitee, which approval will not unreasonably be
withheld. After notice from the Company to the Indemnitee of the Company's
election to assume such defense, the Company will not be liable to the
Indemnitee under this Agreement for any legal or other Losses subsequently
incurred by the Indemnitee in connection with the defense thereof except as
otherwise provided below. The Indemnitee will have the right to employ the
Indemnitee's own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of such defense
will be the expenses of the Indemnitee unless (i) the employment of such counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee, upon
the advice of counsel, shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
such defense, or (iii) the Company has not in fact employed counsel to assume
such defense, in any of which cases the fees and expenses of such counsel will
be the expenses of the Company. The Company will not be entitled to assume the
defense of any Proceeding brought by or on behalf of the Company or as to which
the Indemnitee, upon the advice of counsel, shall have made the conclusion
described in (ii), above. In the event the Company assumes the defense of any
Proceeding as provided in this Section 5(b), the Company may defend or settle
such Proceeding as it deems appropriate; provided, however, the Company will not
settle any Proceeding in any manner which would impose any penalty or limitation
on the Indemnitee without the Indemnitee's written consent, which consent will
not be unreasonably withheld.
 
(c)  The Company will not be required to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding without the
Company's written consent, which consent will not be unreasonably withheld.
 
(d)  The Indemnitee shall cooperate with the Company in all ways reasonably
requested by it in connection with the Company fulfilling its obligations under
this Agreement.
 
7.  Enforcement. The Company expressly confirms that it has entered into this
Agreement and has assumed the obligations of this Agreement in order to induce
the Indemnitee to serve or continue to serve as an executive officer and a
director of the Company and acknowledges that the Indemnitee is relying upon
this Agreement in continuing in such capacities. It is the intent of the Company
that the Indemnitee not be required to incur the expenses associated with the
enforcement of the Indemnitee's rights under this Agreement by litigation or
other legal action because the cost and expense thereof would substantially
detract from the benefits intended to be extended to the Indemnitee hereunder.
Accordingly, if it should appear to the Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement or in the event that
the Company or any other person takes any action to declare this Agreement void
or unenforceable, or institutes any action, suit or proceeding to deny or to
recover from, the Indemnitee the benefits intended to be provided to the
Indemnitee hereunder, the Company irrevocably authorizes the Indemnitee from
time to time to retain counsel of his choice, at the expense of the Company as
hereafter provided, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, shareholder, or other person
affiliated with the Company, in any jurisdiction. Regardless of the outcome
thereof, the Company shall pay and be solely responsible for any and all costs,
charges, and expenses, including fees and expenses of attorneys and others,
reasonably incurred by the Indemnitee pursuant to this Section 6.
 
8.  Rights Not Exclusive; Non-Transferable.
 
(a)  The indemnification provided by this Agreement will not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Certificate of Incorporation, the By-Laws, any insurance policy, any agreement,
any vote of the shareholders or disinterested directors of the Company, the DGCL
or applicable law (whether by statute or judicial decision) or otherwise, both
as to action in the Indemnitee's official capacity and as to action in another
capacity while holding such office and will continue after the Indemnitee has
ceased to be a director or an officer, employee or agent of the Company or other
entity for which the Indemnitee's service gives rise to a right hereunder, and
will inure to the benefit of the Indemnitee's heirs, executors and
administrators.
 
(b)  Except as provided in Section 7(a) above, the rights to indemnification
provided by this Agreement are personal to the Indemnitee and are
non-transferable by the Indemnitee, and no party other than the Indemnitee is
entitled to indemnification under this Agreement.
 
9.  Subrogation. In the event of payment under this Agreement, the Company will
be subrogated to the extent of such payment to all of the rights of the recovery
of the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
10.  No Construction as Employment Agreement. Nothing contained herein will be
construed as giving the Indemnitee, if an employee of the Company or any of its
related enterprises, any right to be retained in the employ of the Company or
any of its related enterprises.
 
11.  Separability. Each of the provisions of this Agreement is a separate and
distinct Agreement and independent of the others so that, if any provision of
this Agreement shall be held to be invalid and unenforceable for any reason,
such invalidity or unenforceability will not affect the validity or
enforceability of the other provisions of this Agreement.
 
12.  Modification to Applicable Law; Amendments to Certification of
Incorporation or Bylaws.
 
(a)  In the event there is a change, after the date of this Agreement, in any
applicable law (including without limitation the DGCL (whether by statute or
judicial decision)) which: (i) expands the right of a Delaware corporation to
indemnify a member of its board of directors or an officer, such change will be
automatically included within the scope of the Indemnitee's rights and Company's
obligations under this Agreement; or (ii) narrows the right of a Delaware
corporation to indemnify a member of its board of directors or an officer, such
change, to the extent not otherwise required by such law, will have no effect on
this Agreement or the parties' rights and obligations hereunder.
 
(b)  No amendment to the Certificate of Incorporation or the By-Laws will deny,
diminish, or encumber the Indemnitee’s rights to indemnity pursuant to the
Certificate of Incorporation, the By-Laws, the DGCL, or any other applicable law
as applied to any act or failure to act occurring in whole or in part prior to
the date upon which the amendment was approved by the shareholders of the
Company (the “Effective Date”). The Company shall not adopt any amendment to its
Certificate of Incorporation or By-Laws or take any other action the effect of
which is to deny, diminish, or encumber the Indemnitee’s rights to indemnity
pursuant to the Certificate of Incorporation, the By-Laws, the DGCL, or any such
other law.
 
13.  Partial Indemnity. If the Indemnitee is entitled under any provision of
this Agreement to indemnity by the Company for some or a portion of the Losses
actually or reasonably incurred by him or her in the investigation, defense,
appeal, or settlement of any Proceeding, but not for the total amount thereof,
the Company shall nevertheless indemnify the Indemnitee for the portion of such
Losses to which the Indemnitee is entitled.
 
14.  Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware, without regard to choice of
law principles.
 
15.  Successors. This Agreement will be binding upon, inure to the benefit of,
and be enforceable by and against the Company and its successors and assigns
(including those referred to in the next sentence). The Company shall require
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business and/or
assets of the Company, expressly, absolutely, and unconditionally to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place.
 
16.  Prior Agreements. This Agreement will supersede any other agreements
entered into prior to the date of this Agreement between the Company and the
Indemnitee concerning the subject matter of this Agreement.
 
17.  Security. To ensure that the Company’s obligations pursuant to this
Agreement can be enforced by the Indemnitee, the Company may, at its option,
establish a trust pursuant to which the Company’s obligations pursuant to this
Agreement and other similar agreements can be funded.
 
18.  Notices. All notices and other communications hereunder shall be in writing
and shall be personally delivered or sent by recognized overnight courier
service (a) if to the Company, to the then-current principal executive offices
of the Company (Attention: Chief Financial Officer) or (b) if to the Indemnitee,
to the address of the Indemnitee set forth on the signature page hereto. Either
party may change its address for the delivery of notices or other communications
hereunder by providing notice to the other party as provided in this Section 18.
All notices will be effective upon actual delivery by the methods specified in
this Section 18.
 
19.  Modification. This Agreement and the rights and duties of the Indemnitee
and the Company hereunder may be modified only by an instrument in writing
signed by both parties hereto.
 
20.  Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and hereby waives any objections or defenses
relating to jurisdiction with respect to any lawsuit or other legal proceeding
initiated in or transferred to such courts.
 


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 
 
Ventiv Health, Inc.
 
 
BY: 
 
 
Name:
 
 
Title:
 
 
INDEMNITEE
 
 
 
 


 


 







--------------------------------------------------------------------------------




Exhibit 1


 
REQUEST FOR INDEMNIFICATION
 
STATE OF   )
) SS
COUNTY OF   )
 
I, ____________________, being first duly sworn, do depose and say as follows:
 
1. This Request for Indemnification is submitted pursuant to the Indemnification
Agreement, dated _______, 2005 (the “Indemnification Agreement”), between Ventiv
Health, Inc., a Delaware corporation (the “Company”), and the undersigned.
 
2. I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines, and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 1 of the aforesaid Indemnification Agreement.
 
3. With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.
 
4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of
                            .
 


[Signature of Indemnitee]
 
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of _____________, 20__.
 




[Seal]




My commission expires the _____ day of __________, 20__.
 







--------------------------------------------------------------------------------




Exhibit 2


 
UNDERTAKING AND REQUEST FOR PAYMENT
 
STATE OF    )
) SS
COUNTY OF    )
 
I, ___________________, being first duly sworn do depose and say as follows:
 
1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated _______, 2005, between Ventiv Health, Inc., a Delaware corporation (the
“Company”) and the undersigned (the “Indemnification Agreement”).
 
2. I am requesting payment of costs, charges, and expenses that I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding, referred to in Section 1, or pursuant to Section 7, of the aforesaid
Indemnification Agreement.
 
3. The costs, charges, and expenses for which payment is requested are, in
general, all expenses related to                                   .
 
4. I hereby undertake to: (a) repay all amounts paid pursuant hereto if it
ultimately is determined that I am not entitled to be indemnified by the Company
under the aforesaid Indemnification Agreement or otherwise; and (b) reasonably
cooperate with the Company concerning the action, suit, proceeding or claim.
 


[Signature of Indemnitee]
 


 
Subscribed and sworn to before me, a Notary Public in and for said County and
State, this _____ day of ____________, 20__.
 


 


[Seal]




My commission expires the ____ day of ____________, 20__.
 